Case: 5:20-mj-01030-KBB Doc #: 3 Filed: 02/06/20_1 of 1. PagelD #: 12

AO 442 (Rev 11/11) Arrest Warrant = FILED wate S

UNITED STATES DISTRICT COURT FEB ~6 2999
for the NORTH Ree OFS

District of Columbia

5: ZO) |0S0

United States of America

% )
) Case No.19-cr-00395
) Assigned to: Chief Judge Beryl A. Howell
) Assign. Date: 12/3/2019
LARRY DEAN HARMON Description: INDICTMENT (B)
a / Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) LARRY DEAN HARMON
who is accused of an offense or violation based on the following document filed with the court:

 

@ Indictment  Superseding Indictment O Information © Superseding Information © Complaint

O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
Conspiracy To Launder Monetary Instruments, in violation of 18 U.S.C. Section 1956(h);
Operating an Unlicensed Money Transmitting Business, in violation of 18 U.S.C. Section 1960(a);
Money Transmission Without a License, in violation of D.C. Code § 26-1023(c); and

Forfeiture: 18 U.S.C. § 982(a)(1); 21 U.S.C. § 853(p)

  

Date: 12/03/2019 a eae
Is suing g offi er’s signature
City and state: _ Washington, D.C. aces Robin M. Meriweather, United States Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) _[_ £03204 , and the person was arrested on (date) GQ L/06 [2020
al (city and state) /) kro” Ohio

Date: 02/66/7620 Auto, ccorah

Arresting officer's signature

Andew Kya pecia | Hyent

Printed name and title

 

 

 

 

 
